DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2022 has been entered.

Claim Objections

Claim 12 is objected to because of the following informalities:  the claim defines “a second surface of the substrate” and then subsequently references “the second side of the substrate.”  Consistent references to claim elements should be maintained throughout a claim.  The examiner assumes that the claim contains a typographical error and is intended to recite “the second surface of the substrate” throughout the claim.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the claim defines “a substrate” at  line three of the claim and then redefines “a substrate” at line seven of the claim to reference the same substrate.  The examiner assumes that the claim contains a typographical error and is intended to recite “the substrate” at line seven of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolender et al. (hereinafter “Bolender” US 2013 / 0068038).

As pertaining to Claim 1, Bolender discloses (see Fig. 8) a touch sensor (800), comprising (see Page 8, Para. [0081]-[0084]):
a substrate (802);
a first drive electrode (884) on a first side (i.e., an upper side) of the substrate (802);
a first sense electrode (886) on the first side (i.e., the upper side) of the substrate (802);
wherein the first drive electrode (884) and the first sense electrode (886) form at least a portion of a capacitive touch sensor (882) on the first side (i.e., the upper side) of the substrate (802); and
a second drive electrode (808) on a second side (i.e., a lower side) of the substrate (802) where the second side (i.e., the lower side) is opposite to the first side (i.e., the upper side);
a second sense electrode (810) secured to the second side (i.e., the lower side) of the substrate (802);
a deformable snap member (see (804)) disposed over the second drive electrode (808) and the second sense electrode (810), the deformable snap member (see (804)) includes:
a deflectable metal material (804; see Page 4, Para. [0051]);
wherein when the metal material (804) flexes from a resting position, a change in capacitance between the second drive electrode (808) and the second sense electrode (810) is measurable (see Page 2, Para. [0022]-[0025]);
wherein an amount of deflection of deflectable metal material (804) is measurable with a sense controller (see (719) in Fig. 7; see Page 5, Para. [0059]-[0060]).

As pertaining to Claim 3, Bolender discloses (see Fig. 8) a range of pressures (i.e., forces) applied to the deformable snap member (804) is detectable (again, see Page 2, Para. [0022]-[0025] and Page 8, Para. [0081]-[0084]).

As pertaining to Claim 8, Bolender discloses (see Fig. 8) that the substrate (802) is part of a capacitive touch pad (see (882)) incorporated into a computing device (see Page 1, Para. [0002]-[0003]; and Page 7, Para. [0077]); and
wherein the capacitive touch pad (see (882)) is incorporated into a user touch surface (i.e., an upper surface) of the substrate (802) opposite of an underside surface (i.e., a lower surface; see Page 8, Para. [0081]-[0084]).

As pertaining to Claim 9, Bolender discloses (see Fig. 8) that the deformable snap member (804) is secured to the substrate (802; see Fig. 8).

As pertaining to Claim 10, Bolender discloses (see Fig. 8) that the deformable snap member (804) is part of a plurality of deformable snap members (see (702) in Fig. 7 in combination with Fig. 8) secured to the substrate (802; see Page 7, Para. [0059]).

As pertaining to Claim 11, Bolender discloses (see Fig. 8) that activation of the plurality of deformable snap members (804) enable collection of both pressure information and location information (again, see Page 8, Para. [0081]-[0084]).

As pertaining to Claim 12, Bolender discloses (see Fig. 8) a touch pad (800), comprising (see Page 8, Para. [0081]-[0084]):
a substrate (802);
a capacitance sensor (see (882, 884, 886)) disposed on a first surface (i.e., an upper surface) of the substrate (802);
one or more deformable snap members (see (804)) secured to a second surface (i.e., a lower surface) of the substrate (802) where the second surface (i.e., the lower surface) is opposite to the first surface (i.e., the upper surface);
a sense electrode (810) secured to the second surface (i.e., the lower surface) of the substrate (802); and
a sensing circuit (see (719) in Fig. 7) to measure a capacitive measurement affected by a distance between the sense electrode (810) secured to the second surface (i.e., the lower surface) of the substrate (802) and the one or more deformable snap members (see (804); and see Page 2, Para. [0022]-[0025] and Page 4, Para. [0051]);
wherein an amount of deflection of deformable snap members (see (804)) is measurable with a sense controller (i.e., a processor; again, see (719) in Fig. 7; and see Page 5, Para. [0059]-[0060]).

As pertaining to Claim 13, Bolender discloses (see Fig. 8) a drive electrode (808) and the sense electrode (810) disposed to cover the one or more deformable snap members (see (804));
wherein when a finger applies pressure to the one or more deformable snap members (see (804)) by pressing on the touch pad (800), a metal material used in the one or more deformable snap member (see (804)) deflects from a rest position (again, see Page 4, Para. [0051] and Page 2, Para. [0022]-[0025] with Page 5, Para. [0059]-[0060]).

As pertaining to Claim 14, Bolender discloses (see Fig. 8) a degree of deflection of the one or more deformable snap members (see (804)) are detectable allowing for a range of pressure (i.e., force) applied to the one or more deformable snap member (804) to be detectable (again, see Page 2, Para. [0022]-[0025] and Page 8, Para. [0081]-[0084]).

As pertaining to Claim 15, Bolender discloses (see Fig. 8) a change in a capacitance between the drive electrode (808) and the sense electrode (810) is used to detect the deflection (again, see Page 2, Para. [0022]-[0025] and Page 8, Para. [0081]-[0084]).

As pertaining to Claim 16, Bolender discloses (see Fig. 8) that the one or more deformable snap members (804) are disposed on the substrate (802) such that the one or more deformable snap members (804) enable collecting position information and pressure information when pressure is applied to the one or more deformable snap members (804; again, see Page 8, Para. [0081]-[0084]).

As pertaining to Claim 17, Bolender discloses (see Fig. 8) a portion of the at least one drive electrode (808) and a portion of the at least one sense electrode (810) are disposed underneath the deformable snap member (804);
a capacitance value exists between the at least one drive electrode (808) and the at least one sense electrode (810) when the at least one drive electrode (808) is activated and the deformable snap member (804) is in a rest position;
wherein the capacitance value changes when a metal material of the deformable snap member (804) is deflected from the rest position (see Page 4, Para. [0051] and Page 2, Para. [0022]-[0025] with Page 5, Para. [0059]-[0060]).

As pertaining to Claim 18, Bolender discloses (see Fig. 8) a greater deflection of the metal material (see (804)) results in a greater change in the capacitance value (again, see Page 2, Para. [0022]-[0025]).

As pertaining to Claim 19, Bolender discloses (see Fig. 8) a method of using a touch pad sensor (800), comprising (see Page 8, Para. [0081]-[0084]):
receiving (see (882, 884, 886)) a first change in a capacitive measurement from a first sense electrode (886) on a first side (i.e., an upper side) of a substrate (802);
determining (see (719) in Fig. 7) that the first change in the capacitive measurement corresponds to a user touch or a user proximity gesture (see Page 5, Para. [0059]-[0060]);
receiving a second change in a capacitive measurement by a sense controller (again, see (719) in Fig. 7) from a second sense electrode (810) secured to a second side (i.e., a lower side) of a substrate (802) where the second side (i.e., the lower side) is opposite to the first side (i.e., the upper side); and
determining by the sense controller (again, see (719) in Fig. 7) that the second change in the capacitive measurement corresponds to a force input (see Page 2, Para. [0022]-[0025] and Page 4, Para. [0051]).

As pertaining to Claim 20, Bolender discloses (see Fig. 8) that the second change in the capacitive measurement is caused by a deflection of a deformable snap member (see (804)) secured to an underside of the substrate (802; see Page 8, Para. [0081]-[0084] and Page 2, Para. [0022]-[0025]).

As pertaining to Claim 21, Bolender discloses (see Fig. 8 in combination with Fig. 9) that the touch pad (see (800) in Fig. 8 corresponding to (900) in Fig. 9) is positioned within a cavity (i.e., a housing) of a computing device (see Page 1, Para. [0002]-[0003]; and Page 7, Para. [0077]);
wherein when the touch pad (see (900) in Fig. 9) is pushed with a force sufficient to move a portion of the touch pad (900) into a cavity (i.e., a space; see the gap between (902) and (904)), the portion of the touch pad (900) moves deeper into the cavity (i.e., the gap between (902) and (904)) until the one or more deformable snap member (see (804) in Fig. 8 corresponding to (940) in Fig. 9) is pushed against a structure (i.e., see (904)) within the cavity (i.e., the gap between (902) and (904)) causing an apex of the one or more deformable snap member (again, see (804) in Fig. 8 corresponding to (940) in Fig. 9) to be pushed towards the sense electrode (see (810) in Fig. 8 corresponding to (904) in Fig. 9; and see Page 8, Para. [0089] with Page 8, Para. [0081]-[0084]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender in view of Huang (US 10,510,499).

As pertaining to Claim 4, Bolender does not explicitly disclose a carrier attached to the second side (i.e., the lower side) of the substrate (802); an open cavity with at least one opening is defined by the carrier; wherein the deformable snap member (804) is at least partially disposed within the open cavity such that an apex of the deformable snap member protrudes out of the opening.
However, in the same field of endeavor, Huang discloses (see Fig. 6 and Fig. 10) a touch pad (3) comprising a substrate (32), wherein a touch sensor (see (31, 32)) is disposed on a first side (i.e., a top side) of the substrate (32), and a deformable snap member (33) is disposed on a second side (i.e., a bottom side) of the substrate (32; see Col. 1, Ln. 25-42; and Col. 4, Ln. 63-67 through Col. 5, Ln. 1-37), wherein a carrier (331) is attached to the second side (i.e., the bottom side) of the substrate (32); an open cavity (i.e., an opening) with at least one opening is defined by the carrier (331; see Fig. 10); and wherein the deformable snap member (33) is at least partially disposed within the open cavity (see Fig. 10) such that an apex (i.e., a top) of the deformable snap member (33) protrudes out of the opening (again, see Fig. 10 and see Col. 5, Ln. 47-67 through Col. 6, Ln. 1-50).  It is a goal of Huang to provide a deformable snap member arranged underneath a touch sensor in a manner that enhances the comfort of operating the touch sensor (see Col. 2, Ln. 53-61).  Further, Huang discloses a deformable snap member implemented in a manner analogous to that of Bolender (see Fig. 9 of Bolender, for example).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolender with the teachings of Huang in order to provide a deformable snap member implementation that enhances the comfort of operating the touch sensor as suggested by Huang.

As pertaining to Claim 5, Huang discloses (see Fig. 6 and Fig. 10) that the carrier (331) is an open frame (again, see Fig. 10 and Col. 5, Ln. 47-67 through Col. 6, Ln. 1-50).

As pertaining to Claim 6, Huang does not explicitly disclose the material composition of the carrier (331).  That is, Huang does not disclose that the carrier (331) is made of an electrically insulating material.  
However, one of ordinary skill in the art would have readily appreciated that the carrier (331) as disclosed by Huang must be made of an electrically insulating material in order to prevent short circuiting of the second drive and sense electrodes (3311, 3312) disposed on the second side of the substrate (32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combined teachings of Bolender and Huang plainly suggest a carrier that is made of an electrically insulating material in order to allow for proper functioning of the deformable snap member disclosed by Huang.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bolender in view of Curtis et al. (hereinafter “Curtis” US 2013 / 0126325).

As pertaining to Claim 22, while it may have been obvious to one of ordinary skill in the art that the substrate (802) disclosed by Bolender must include an electrically insulating layer in order to prevent interference in the capacitance readings measured on the second surface (i.e., the lower surface) of the substrate (802) caused by touches and/or proximity touches presented on the first surface (i.e., the upper surface) of the substrate (802), Bolender does not explicitly disclose the insulating properties of the substrate (802).  That is, Bolender does not explicitly disclose an electrically insulating layer incorporated into the substrate that shields the effects of a user’s presence from capacitance readings measured on a second surface of the substrate.
However, in the same field of endeavor, Curtis discloses (see Fig. 2) a capacitive force sensor (200) comprising a substrate (208) including an electrically insulating (i.e., non-conductive) layer incorporated into the substrate (208) that shields the effects of a user’s presence (110) from capacitance readings measured on a second surface (i.e., a lower surface) of the substrate (208; see Page 5, Para. [0069] and [0071]; Page 6, Para. [0079]; and Page 7, Para. [0082]).  It is a goal of Curtis to provide a capacitive force sensor structure that prevents unwanted extraneous activation by inadvertent proximity of a user and further allows for improved environmental protection by incorporating an electrically insulating layer into a substrate (see Page 1, Para. [0003]; Page 7, Para. [0082]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolender with the teachings of Curtis such that an electrically insulating layer is incorporated into the substrate of Bolender, as implied by Bolender and explicitly suggested by Curtis, that shields the effects of a user’s presence from capacitance readings measured on a second surface of the substrate in order to prevent unwanted extraneous activation by inadvertent proximity of a user and allow for improved environmental protection.


Response to Arguments

Applicant’s arguments with respect to Claims 1, 3-6, and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in prior Office Actions, particularly the reference to Bokma, teach or fairly suggest the claimed “sense electrode” that is “secured to” a “second surface” of a “substrate” (see Remarks at Pages 7 through 10).  Respectfully, the applicant’s argument is moot in view of the newly presented reference to Bolender as relied upon in the above rejections.  For the reasons provided above, the rejection of Claims 1, 3-6, and 8-22 is maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622